DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 8,802,036), as cited on IDS.
Regarding Claim 1, Chen et al teaches a reaction cassette (referred to as biochemical assay device 100 including a reaction cassette 104) for biochemical test (see Col. 3, lines 17-34), comprising: a structural wall (referred to as inner walls 152, 154, 156 and 158), defining a reaction region (referred to as first space 130, second space 132 or third space 134) and a channel region, the reaction region being connected to the channel region (wherein inner wall 156 forms a liquid channel connecting the second space 132 and third space 134 and wherein inner wall 158, can function as a liquid flow channel between the third space 134 and absorption space 120) (see Figures 4A-B and Col. 5, lines 10-49); a first flow guiding member (referred to as a first slant plane 172), disposed in the channel region, wherein an angle between 
an obstacle member (referred to as the bump portion of inner wall 154, illustrated below), disposed on the structural wall (154), wherein an angle between the obstacle member and the structural wall is greater than 90 degrees (see Figure 4B). 

    PNG
    media_image1.png
    518
    695
    media_image1.png
    Greyscale

Regarding Claim 2, Chen et al teaches that the first glow guiding member (first slant plane 172)  and the obstacle member (illustrated above) are spaced by a vertical distance (see Figures 1B and 4B). 
Regarding Claim 4, Chen et al teaches that the first flow guiding member (first slant plane 172) and the structural wall (inner wall 152, 154, 156 and 158) are separated (see Figures 1B and 4B). 
Regarding Claim 6, Chen et al teaches a second flow guiding member (referred to as second slant plane 174), disposed in the channel region (wherein inner wall 158, 
Regarding Claim 7, Chen et al teaches that the second flow guiding member (second slant plane 174) and the first flow guiding member (first slant plane 172) are separated, and an extension direction of the second flow guiding member is different from an extension direction of the first flow guiding member (see Col. 4, lines 1-14 and Figure 1B). 
Regarding Claim 8, Chen et al teaches that the second flow guiding member (second slant plane 174) and the first flow guiding member (first slant plane 172) are separated and parallel to each other (see Figure 2). 
Regarding Claim 9, Chen et al teaches an assay device for biochemical test (referred to as biochemical assay device 100) (see Col. 3, lines 17-34), comprising: a reaction cassette (104), comprising: 
a housing (shown in Figures 1A-B) as reaction cassette base 104 and cover 105 (see Col. 3, lines 17-34); 
a structural wall (referred to as inner walls 152, 154, 156 and 158), defining a reaction region (referred to as first space 130, second space 132 or third space 134) and a channel region, the reaction region being connected to the channel region (wherein inner wall 156 forms a liquid channel connecting the second space 132 and third space 134 and wherein inner wall 158, can function as a liquid flow channel between the third space 134 and absorption space 120) (see Figures 4A-B and Col. 5, 
an obstacle member (referred to as the bump portion of inner wall 154, illustrated above in the reproduction of Figure 4B), disposed on the structural wall (154)) and protruding toward a direction of the channel region (see Figure 4B);
 a storage member (referred to as sampling part 102), configured to assemble with the reaction cassette (104) so as to enable a specimen to flow into the reaction cassette (through sampling tube 114 from reservoir 112) to undergo a reaction; and
 a sampling member (referred to as absorption compartment 120), configured to assemble with the reaction cassette to absorb a reacted specimen (see Figures 1A-B and Col. 3, lines 17-60). 
Regarding Claim 10, Chen et al teaches that the housing is square in shape, and the first direction is parallel to a side of the housing (see Figure 1B and 4B). 
Regarding Claim 11, Chen et al teaches that the flow guiding member (referred to as first slant plane 172)  is a protruding structure protruding from the housing toward the channel region (see Figure 1B and Col. 4, lines 1-14).
Regarding Claim 12, Chen et al teaches that the flow guiding member (referred to as first slant plane 172) is a groove structure recessed from a surface of the housing facing the channel region (see Col. 4, lines 1-14 and Figure 1B). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al as applied to claims 1 and 2 above, and further in view of Kremer et al (WO 2018153953).
Regarding Claim 3, Chen et al teaches that the first glow guiding member (first slant plane 172)  and the obstacle member (illustrated above) are spaced by a vertical distance (see Figures 1B and 4B). 
Chen et al does not explicitly disclose that the vertical distance ranges between 0.1 and 4 mm.
However, in the analogous art of assay test devices, Kremer et al teaches that in an exemplary microfluidic test systems, the first end surface of the sample plug is configured to flush or align with the second surface of the body of the microfluidic test device when inserted into the microfluidic test device. Furthermore, the distance between the second foil (being viewed as the obstacle) of the microfluidic test device 
Furthermore, it is noted that the matter of vertical distance is being viewed as a matter of relative dimensions, and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claim 5, Chen et al teaches that the first flow guiding member (first slant plane 172) has a length less than the length of the channel region (see Figure 1B).
Chen et al does not explicitly teach that the length of the first flow guiding member is greater than 4 mm.
However, in the analogous art of assay test devices, Kremer et al teaches that the test device comprises a sealing part (being viewed as the flow guiding member), which may comprise a conical or frustum-shaped first outer surface of the sample plug. The conical or frustum-shaped first outer surface of the sample plug may be configured 
Furthermore, it is noted that the matter of length of the flow guiding member is being viewed as a matter of relative dimensions, and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al as applied to claim 9 above, and further in view of Liu et al (WO 2017005123), with references taken from US PGPub 2018/0193842. 
Regarding Claims 13-14, Chen et al teaches that the housing includes a cover 105 (see Figure 1).
Chen et al does not teach that the housing comprises a front cover and a back cover, and that the flow guiding member comprises a first part on the front cover and a 
However, in the analogous art of biological sample reaction cartridges, Liu et al teaches that the biological sample reaction cartridge 100 is a cavity, which can be divided into a case 18 and an upper cover 20. The case 18 includes a back plate 12, a bottom plate 4, a left side plate 6, and a right side. The upper cover 20 includes a top plate 2 and a panel 10, and the upper cover 20 and the casing 18 are sealed and connected by welding or the like to facilitate assembly of the biological sample reaction cartridge 100 (see [0153]). Furthermore, Liu et al teaches that the cartridges includes a reaction portion, wherein the reaction portion includes a first reaction zone 26 and a second reaction zone 25, and the first reaction zone 26 is for receiving solid particles released by the reagent accommodating chamber 106, and second. The reaction zone 25 is for receiving a liquid reagent released by the reagent receiving chamber 108. The second reaction zone 25 is provided with a flow guiding member, and the flow guiding member comprises a first drainage plate 42 (being viewed as the first part and disposed on case 18) and a second drainage plate 44 (being viewed as the second part and disposed on upper cover 20) (wherein a gap is formed between these first and second parts) (see Figures 5, 12 and 21), so that the liquid reagent quickly flows into the second reaction. In area 25. The first reaction zone 26 includes a step 46 for temporarily storing reagents, a first baffle 48 and a second baffle 50 for guiding solid particles into the step 46, and simultaneously A gap 47 is formed between a baffle 48 and the step 46 which prevents solid particles from entering the second reaction zone 25 and allows .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 15, Chen et al teaches that the structural wall (inner wall 152, 154, 156 or 158) is parallel to one side of the housing (see Figure 4B).
Chen et al does not teach the obstacle member is disposed on the back cover and is configured to define an assembly slot corresponding to an assembly bolt of the front cover.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797